Citation Nr: 1444427	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's claim of entitlement to TDIU as part and parcel of a claim of entitlement to an evaluation in excess of 20 percent for a lumbar spine disability which was denied by the Board in an August 2010 decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board notes that the Veteran was previously represented in this appeal by Disabled American Veterans.  However, the Veteran submitted an updated VA Form 21-22 dated November 2010 appointing Texas Veterans Commission as his representative.  Thus, the Veteran is no longer represented by Disabled American Veterans in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran presented testimony at a Travel Board hearing in October 2008 which was chaired by an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In an August 2014 letter, the Veteran and his previous representative were notified by the Board that the Acting Veterans Law Judge who conducted the October 2008 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that the Veteran responded within 30 days from the August 2014 letter and requested a Travel Board hearing at the Waco RO as to his claim on appeal.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge at the RO in Waco, Texas.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



